DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/31/2020.  
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21-40 are allowed.
Terminal Disclaimer
Terminal Disclaimer filed on 09/21/2021 corresponding to patents 10659252 and 10797910 are accepted.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statements dated 08/05/2020, 12/08/2020, 04/06/2021, 07/21/2021 are  acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 07/31/2020 are acceptable for examination purposes.
REASONS FOR ALLOWANCE
The present invention is directed to specifying and utilizing paths through a network.  Each independent claim identifies the uniquely distinct features: regarding claim 21, based on a type of content carried by the data message flow, selecting a particular 
The closest prior art, Li et al., (US 2016/0308758 A1) disclose conventional way of dynamically configuring flow splitting via software defined network (SDN) signaling instructions. An SDN controller may instruct an ingress network node to split a traffic flow between two or more egress paths, and instruct the ingress network node, and perhaps downstream network nodes to transport portions of the traffic flow in accordance with a forwarding protocol, singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Denton et al., (US 2003/0188026 A1) disclose conventional way of a plurality of physical sub-layer coders/decoders and processing units. The elements are provisioned in a combinatorically selectable manner, enabling the single networking processor to be able to selectively facilitate data trafficking in accordance with a selected one of a plurality of protocols. The protocols include at least one each a Datacom and a telecom protocol. Accordingly, the network processor supports data traffics spanning local, regional and wide area networks. In one embodiment, the traffic data may be framed or streaming data being transmitted/received in accordance with a selected one of a plurality frame based protocols and a plurality of variants of a synchronous protocol, singularly or in combination, fail to anticipate or render the above features obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473